[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            DEC 26, 2006
                             No. 06-14478                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                   D. C. Docket No. 05-00230-CV-WS-B

COCA-COLA BOTTLING CO., CONSOLIDATED, Inc.


                                                           Plaintiff-Appellant,

                                  versus

INTERNATIONAL BROTHERHOOD OF TEAMSTERS,
CHAUFFEURS,
WAREHOUSEMAN & HELPERS LOCAL 991,

                                                          Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                      _________________________

                           (December 26, 2006)

Before BIRCH, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
      In view of this Court’s ruling in a companion case, Coca-Cola Bottling Co.,

Consolidated    v.   International   Brotherhood     of   Teamsters,    Chauffeurs,

Warehouseman & Helpers Local 991, No. 06-11338 (11th Cir. Dec. 13, 2006),

wherein the merits involved in this case were considered, we VACATE the

judgment of the District Court, and REMAND this case (involving only the issue

of attorneys fees) to the District Court for reconsideration in light of our decision

in No. 06-11338.

      VACATED and REMANDED.




                                         2